DETAILED ACTION

Reasons for Allowance
Claims 1-10, and 21-30 have been allowed over the prior art.
The application has been amended as follows: 
Regarding claim 1, the prior art neither teaches nor suggests a method for coupling a semiconductor device to a target substrate, wherein the semiconductor device includes a first surface and a first contact disposed on the first surface, the target substrate includes a second surface and a second contact disposed on the second surface, and the method comprises: transmitting a photon beam, having a spatial profile characterized by at least one of a one dimensional or two dimensional spatial pulse width, and a beam spot size and a temporal profile characterized by a temporal pulse width, into the semiconductor device to provide thermal energy to cure the uncured UF material, wherein the thermal energy increases a volume of the uncured UF material and decreases a volume of the void disposed between the first surface and the exposed layer of the uncured UF material, the cured UF material stabilizes the spatial alignment of the first contact with the second contact, and a wavelength of the photon beam is selected such that a substantial portion of the thermal energy is deposited in an epitaxial layer of the semiconductor device and diffuses into the uncured UR material.
With respect to claim 21, the prior art neither teaches nor suggests a method for coupling a semiconductor device to a target substrate, wherein the semiconductor device includes a first surface and a first contact disposed on the first surface, the target substrate includes a second surface and a second contact disposed on the second surface, and the method comprises: transmitting a pulsed photon beam into at least a portion of at least one of the semiconductor device or the target substrate to provide thermal energy to cure the uncured UF material, wherein the thermal energy increases a volume of the uncured UF material and decreases a volume of the void disposed between the first surface and the exposed layer of the uncured UF material, and a temporal offset between consecutive pulses of the pulsed photon beam is selected to control a mismatch between a coefficient of thermal expansion (CTE) of the semiconductor device and a CTE of the target substrate, which stabilizes the spatial alignment of the first contact with the second contact during curing of the UF material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	8/30/22